Citation Nr: 0838411	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis media of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for otitis media of the right ear.  In August 
2006, the Board remanded the claim for additional 
development.

In July 2006, the Board granted the veteran's motion to 
advance his claim on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for otitis media of the 
right ear was previously denied in a July 1946 rating 
decision.  The veteran was notified of the decision but did 
not perfect an appeal.

2.  The evidence received since the final denial in July 1946 
is new, in that it was not previously considered by decision 
makers.  The evidence, however, is largely cumulative, and 
not material, as it does not raise a reasonable possibility 
of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1946 rating decision that denied service 
connection for otitis media of the right ear is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  The evidence received since the July 1946 rating decision 
is not sufficient to reopen the veteran's claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the veteran 
subsequent to the initial AOJ decision in September 2002.  
The veteran's claim was readjudicated after the notice was 
provided and sufficient time was allowed for him to respond.  
This notice appropriately advised the veteran of all the 
Pelegrini II notice elements as listed above.

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of the notice fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  His claim was 
subsequently readjudicated after providing the veteran with 
an opportunity to respond to the notice.  Furthermore, the 
veteran was told it was his responsibility to support the 
claim with appropriate evidence, and he was provided with the 
text of the relevant regulations relating to VA's duty to 
notice and assist.

The Board notes further that the veteran was not provided 
notice that a disability rating or an effective date for the 
award of benefits will be assigned if the benefits sought are 
awarded, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006), until June 2007.  However, given the Board's 
denial of the veteran's claim, any questions as to a 
disability rating or an effective date are moot.  Thus the 
Board finds that the veteran has not been prejudiced by VA's 
failure to provide timely notice on these elements of his 
claim.

Next, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that notice meeting 
the requirements in the Kent was provided to the veteran in 
June 2007.  This notice not only told the veteran what 
constitutes new and material evidence but also advised him of 
the reasons for the previous denial of his claim for service 
connection for otitis media of the right ear and what 
evidence was needed in order to be considered new and 
material.  The veteran has been given ample time to respond 
to that notice and provide evidence that relates to the 
previously unestablished facts.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the veteran was provided 
notice of the missing elements and subsequent adjudication. 
The veteran's claims have been adjudicated almost 
continuously since 2002 giving the veteran plenty of time to 
become familiar with the VA claims process and of what he 
needed to provide in order to substantiate his claim.  
Accordingly, the Board finds that any error in the notices 
provided to the veteran on his claim has not affected the 
essential fairness of the adjudication.

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted evidence in connection with other claims that shows 
he understood the need to provide VA with information and 
evidence to support his claim.  As such, the Board finds that 
any defects in the notice given to the veteran relating to 
his claim are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
treatment records dated from September 1980 to December 1980, 
and from August 2001 to September 2003 have been associated 
with the claims file.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).  Thus, VA has made every reasonable effort to obtain 
all records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2007). Since the 
veteran has failed to submit new and material evidence to 
reopen his claim, VA was not obligated to provide him with a 
medical examination.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

New and Material Evidence

The RO denied the veteran's claim of entitlement to service 
connection for otitis media of the right ear in a July 1946 
rating decision.  At the time of the July 1946 denial, the RO 
found that there was no evidence demonstrating a current 
diagnosis of otitis media of the right ear, and the claim was 
denied.  

Although in the September 2002 rating decision on appeal the 
RO declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the July 1946 decision became 
final because the veteran did not file a timely appeal.

The claim for service connection for otitis media of the 
right ear may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
appellant filed this application to reopen his claim in May 
2002.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in July 1946 consisted of the veteran's service 
treatment records, the veteran's post-service treatment 
records, and his own statements.  The RO found that there was 
no evidence demonstrating a current diagnosis of otitis media 
of the right ear.  Accordingly, the RO denied the claim.  

Additional evidence received since the 1946 denial includes 
treatment records dated from September 1980 to December 1980, 
which demonstrate treatment for degenerative arthritis of the 
knees and back.  Newly submitted evidence also includes a 
December 1980 report of VA examination, which demonstrates 
complaints of left ear tinnitus, but no other complaints or 
diagnoses pertaining to the ears.  VA treatment records dated 
from August 2001 to September 2003 have also been added to 
the file.  These records demonstrate that the veteran was 
treated for a variety of disorders, including diabetes 
mellitus, diabetic neuropathy, hypothyroidism, onychomycosis, 
degenerative arthritis of the knees, status post bilateral 
total knee replacement, depression, hearing loss, and 
tinnitus of the left ear.  Records throughout this period are 
negative for any complaints or diagnosis of otitis media of 
the right ear.

Other newly received evidence includes the veteran's 
statements, wherein he reiterates that he was treated for 
otitis media of the right ear during service, and alleges 
that he is therefore entitled to service connection for 
otitis media of the right ear.  Significantly, since filing 
his application to reopen the previously denied claim, the 
veteran has not alleged that he has received treatment for 
right otitis media since his separation from service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The additionally 
submitted clinical records may not serve as a basis for 
reopening the claim of entitlement to service connection for 
otitis media of the right ear.  These records show that he 
received treatment for a variety of disorders, but do not 
reflect treatment for or a diagnosis of otitis media of the 
right ear.  As such, the newly submitted clinical records are 
largely cumulative or redundant, do not relate to an 
unestablished fact necessary to substantiate the claim, and 
do not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  The claim therefore cannot be 
reopened on the basis of this evidence.  See 38 C.F.R. 
§ 3.156(a).
  
Neither may either claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new, but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
The veteran is competent to offer testimony regarding the 
nature, frequency, and severity of the observable symptoms of 
his condition.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The veteran, however, has not offered any statements 
regarding either the symptoms or diagnosis of otitis media of 
the right ear since his separation from service.   Even if he 
had provided such statements, he lacks the medical competence 
to relate any current right ear symptoms to a particular 
circumstance, such as any in-service manifestation of 
symptoms, or to any other aspect of his service.  
Additionally, the veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
this issue. 

Although the veteran has submitted new evidence that was not 
before the RO in 1946, this new evidence is not material to 
the claim and does not warrant reopening of the previously 
denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for otitis media of the right ear is not reopened and the 
benefits sought on appeal remain denied.  


ORDER

Service connection for otitis media of the right ear remains 
denied because new and material evidence has not been 
received to reopen the claim.




____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


